10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00023-MCE Document6 Filed 01/24/19 Page 1 of 6

McGREGOR W. SCOTT
United States Attorney

 

CAMERON L. DESMOND

Assistant United States Attorney | L

501 I Street, Suite 10-100

Sacramento, CA 95814

Telephone: (916) 554-2700 JAN 2 4 2019

Facsimile: (916) 554-2900 8. DISTRICT COURT
19) EASTERN DISTRICT OF CALIFORNIA —

* “HET CRE

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASENO, 219-CR-0023MCE i

21 U.S.C. § 841(a)(1) — Distribution of Hydrocodone

UNITED STATES OF AMERICA,

Plaintiff, (Three Counts); 21 U.S.C. § 841(a)(1) — Possession
with Intent to Distribute Hydrocodone; 18 U.S.C. §
Vv. 924(c)(1) — Possession of a Firearm in Furtherance of
a Drug Trafficking Crime; 21 U.S.C. § 853(a), 18
RICK GLENN VARDELL, USS.C. § 924(d)(1) and 28 U.S.C. § 2461(c) —

Criminal Forfeiture
Defendant.

 

 

 

 

INDICTMENT
COUNT ONE: [21 U.S.C. § 841(a)(1) — Distribution of Hydrocodone]
The Grand Jury charges: TH A T
RICK GLENN VARDELL
defendant herein, on or about August 26, 2018, in Yuba County, State and Eastern District of California,
did knowingly and intentionally distribute hydrocodone, a Schedule II Controlled Substance, in violation
of Title 21, United States Code, Section 841(a)(1).
//1
//1
///
/T/

//1

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00023-MCE Document 6. Filed 01/24/19 Page 2 of 6

COUNT TWO: [21 U.S.C. § 841(a)(1) — Distribution of Hydrocodone]
The Grand Jury further charges: TH A T
RICK GLENN VARDELL
defendant herein, on or about September 10, 2018, in Yuba County, State and Eastern District of
California, did knowingly and intentionally distribute hydrocodone, a Schedule II Controlled Substance,
in violation of Title 21, United States Code, Section 841(a)(1).
COUNT THREE: [21 U.S.C. § 841(a)(1) — Distribution of Hydrocodone]
The Grand Jury further charges: TH A T
RICK GLENN VARDELL
defendant herein, on or about December 20, 2018, in Yuba County, State and Eastern District of
California, did knowingly and intentionally distribute hydrocodone, a Schedule II Controlled Substance,
in violation of Title 21, United States Code, Section 841(a)(1).
COUNT FOUR: [21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Hydrocodone]
The Grand Jury further charges: TH A T
RICK GLENN VARDELL,
defendant herein, on or about January 18, 2019, in Yuba County, State and Eastern District of
California, did knowingly and intentionally possess with intent to distribute hydrocodone, a Schedule II
Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1).
COUNT FIVE: es od § 924(c)(1) — Possession of a Firearm in Furtherance of a Drug Trafficking
rime
The Grand Jury further charges: TH A T
RICK GLENN VARDELL,
defendant herein, on or about January 18, 2019, in Yuba County, State and Eastern District of
California, did knowingly possess a firearm, specifically, a Smith and Wesson, .357 Magnum handgun,
with serial number DCD2738, in furtherance of a drug trafficking crime which may be prosecuted in a
court of the United States, that is, (1) distribution of hydrocodone and (2) possession with intent to

distribute hydrocodone, in violation of Title 21, United States Code, Sections 841(a)(1) and 846, as

If]

INDICTMENT

 
oOo fe NS DN

10
11
12
"13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cr-00023-MCE Document6 Filed 01/24/19 Page 3 of 6

charged in Counts One through Five of this Indictment, all in violation of Title 18, United States Code,

Section 924(c)(1).

FORFEITURE ALLEGATION: [21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c) —
Criminal Forfeiture]

1. Upon conviction of one or more of the offenses alleged in Counts One through Four of
this Indictment, defendant RICK GLENN VARDELL shall forfeit to the United States pursuant to Title
21, United States Code, Section 853(a), the following property:

a. All right, title, and interest in any and all property involved in violations of Title
21, United States Code, Section 841(a)(1), or conspiracy to commit such offenses, for which defendant
is convicted, and all property traceable to such property, including the following: all real or personal
property, which constitutes or is derived from proceeds obtained, directly or indirectly, as a result of
such offenses; and all property used, or intended to be used, in any manner or part to commit or to
facilitate the commission of the offenses.

b. A sum of money equal to the total amount of proceeds obtained as a result of the
offenses, or conspiracy to commit such offenses, for which defendant is convicted.

2. Upon conviction of the offense alleged in Count Five of this Indictment, defendant RICK -
GLENN VARDELL shall forfeit to the United States pursuant to Title 18, United States Code, Section

924(d)(1) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in

or used in the knowing commission of the offense.

3. If any property subject to forfeiture, as a result of the offense alleged in Counts One

through Six of this Indictment, for which defendant is convicted:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty;
///
3

INDICTMENT

 
Oo “oo ~ nN

LO
11
12
13

214
15
16
17
18
19

20
21

22 |}

23
24
25
26
27
28

 

 

Case 2:19-cr-00023-MCE Document6 Filed 01/24/19 Page 4 of 6

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) and Title 28,
United States Code, Section 2461(c), to seek forfeiture of any other property of the defendant, up to the

value of the property subject to forfeiture.

A TRUE BILL.

/s/ Signature on file w/AUSA

 

£ |

McGREGOR W. SCOTT
United States Attorney

INDICTMENT

 
Case 2:19-cr-00023-MCE Document6 Filed 01/24/19 Page 5 of 6
No. #1 9- GR- 00 23 Meg rptey

 

UNITED STATES DISTRICT COURT
Eastern District of California

Criminal Division

THE UNITED STATES OF AMERICA

vs,

RICK GLENN VARDELL

 

INDICTMENT
VIOLATION(S):
21 U.S.C. § 841(a)(1) — Distribution of Hydrocodone (Three Counts);
21 U.S.C. § 841(a)(1) — Possession with Intent to Distribute Hydrocodone;
18 U.S.C. § 924(c)(1) — Possession of a Firearm in Furtherance of a Drug Trafficking Crime;
21 USS.C. § 853(a), 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

A true bill, [sf Signature on file wW/AUSA

Foreman.

Filed in open courtthis oo ee day

 

 

 

GPO 863 525
 

Case 2:19-cr-00023-MCE Document6 Filed 01/24/19 Page 6 of 6

COUNTS 1-3:

VIOLATION:

PENALTIES:

United States v. Rick Vardell
Penalties for Indictment

21 U.S.C. §§ 841(a)(1) and 846 — Distribution of Hydrocodone

A maximum of up to 20 years in prison; or
Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 4:

VIOLATION:

PENALTIES:

21 U.S.C. §§ 841(a)(1) and 846 - Possession with Intent to Distribute
Hydrocodone

A maximum of up to 20 years in prison; or
Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 5:

VIOLATION:

PENALTIES:

18 U.S.C. § 924(c)(1) — Possession of a firearm in furtherance of a drug
trafficking crime

Mandatory consecutive five years to life in prison, consecutive to Counts
One, Two, Three, and Four;

Fine of up to $250,000, or both fine and imprisonment;

Term of Supervised release of up to five years.

SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION:

VIOLATION:

PENALTIES:

21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c) -
Criminal Forfeiture

As stated in the charging document
